Exhibit 10.10

DIRECTOR FORWARD PURCHASE AGREEMENT

This Director Forward Purchase Agreement (this “Agreement”) is entered into as
of July 21, 2020, between Pershing Square Tontine Holdings, Ltd., a Delaware
corporation (the “Company”), and Michael Ovitz (“Purchaser”).

RECITALS

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of 200,000,000 units, which amount may
be adjusted in connection with the Company’s marketing efforts relating to the
IPO (the units so issued in the IPO are referred to herein as the “Units”), at a
price of $20.00 per Unit, each Unit comprised of one share of the Company’s
Class A common stock, par value $0.0001 per share (the “Class A Shares,” and the
Class A Shares included in the Units, the “Public Shares”), and one-ninth of one
redeemable warrant (a “Distributable Redeemable Warrant”), where each whole
redeemable warrant is exercisable to purchase one Class A Share at an exercise
price of $23.00 per share;

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

WHEREAS, it is expected that the Company’s amended and restated certificate of
incorporation, as it may be amended from time to time (the “Charter”), will
provide that an aggregate of 44,444,444 redeemable warrants (or such adjusted
amount as may be appropriate in connection with any adjustment in the number of
Units issued in the IPO and/or the exercise by the underwriters of the
over-allotment option) (“Distributable Tontine Redeemable Warrants” and,
collectively with the Distributable Redeemable Warrants, the “Redeemable
Warrants”), will be distributed on a pro rata basis only to holders of record of
Class A Shares issued in the IPO (whether acquired in the IPO or afterwards)
that are outstanding after the time at which the Company redeems any shares of
Class A Shares that the holders thereof have elected to redeem in connection
with the Company’s Business Combination;

WHEREAS, the parties wish to enter into this Agreement, pursuant to which, at
any time subsequent to the date of the consummation of the IPO (but in no event
later than immediately prior to consummation of the Company’s Business
Combination (the “Business Combination Closing”)), the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase in the aggregate from
the Company, on a private placement basis, $5,000,000 of units consisting of one
Class A Share and one-third of one warrant, where each whole warrant is
exercisable to purchase one Class A Share at an exercise price of $23.00 per
share (each, a “Director Forward Purchase Unit”), at a purchase price of $20.00
per Director Forward Purchase Unit (the “Director Forward Purchase Price”), in
accordance with Section 1 herein and otherwise in accordance with the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, proceeds from the IPO and the sale of warrants to the Company’s
sponsor, in an aggregate amount equal to the gross proceeds from the IPO (“Gross
Proceeds”), will be deposited into a trust account for the benefit of the
holders of the Public Shares (the “Trust Account”), and proceeds in excess of
the Gross Proceeds, together with the proceeds of the sale of any Director
Forward Purchase Units, forward purchase units issued to affiliates of the
Company and the sale of warrants to certain of the Company’s directors, in each
occurring prior to the date of the Business Combination Closing, will not be
deposited in the Trust Account and will be held by the Company in its operating
account, in each case as described in the Registration Statement.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Sale and Purchase.

(a)    Director Forward Purchase Units.

(i)    At any time subsequent to the date of the consummation of the IPO (but in
no event later than immediately prior to the Business Combination Closing), the
Purchaser shall purchase $5,000,000 of Director Forward Purchase Units (250,000
Director Forward Purchase Units) (the “Committed Purchase”). The Committed
Purchase shall be effectuated, at the Purchaser’s election, in one or more
private placements of Director Forward Purchase Units. The closing of any such
private placement (other than if occurring immediately prior to the Business
Combination Closing) shall occur as soon as practicable but no later than three
business days after the Purchaser shall have issued a notice (a “Committed
Purchase Election Notice”) to the Company electing to consummate all or such
portion of the Committed Purchase. The obligation to consummate the Committed
Purchase set forth in this Section 1(a)(i) shall not be assignable or
transferable by the Purchaser. If a partial exercise occurs of the Committed
Purchase amount, the remainder will continue to exist as an obligation of the
Purchaser.

(ii)    Each Director Forward Purchase Unit will have a purchase price of $20.00
and will consist of one Class A Share and one-third of one redeemable warrant,
where each whole warrant is exercisable to purchase one Class A Share at an
exercise price of $23.00 per share. Upon the occurrence of the Committed
Purchase, the Purchaser will deliver in free and clear funds (to an account
notified by the Company to the Purchaser) the aggregate purchase price therefor
and the Company shall issue the Director Forward Purchase Units, equal to the
amount of Committed Purchase set forth in the relevant Committed Purchase
Election Notice.

 

-2-



--------------------------------------------------------------------------------

(iii)    The Company shall issue the Director Forward Purchase Units to the
Purchaser in book-entry form, free and clear of any liens or other restrictions
whatsoever (other than those arising under state or federal securities laws),
registered in the name of the Purchaser (or its nominee in accordance with its
delivery instructions), or to a custodian designated by the Purchaser, as
applicable pursuant to written instructions delivered by the Purchaser.

(b)    Legends. Each book entry for the Director Forward Purchase Units (and the
Class A Shares and warrants comprising the Director Forward Purchase Units)
shall contain a notation, and each certificate (if any) evidencing the Director
Forward Purchase Units (and the Class A Shares and warrants comprising the
Director Forward Purchase Units) shall be stamped or otherwise imprinted with a
legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN DIRECTOR FORWARD PURCHASE
AGREEMENT BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

(c)    Certificates. The Company shall cooperate with the Purchaser, at its
request, to facilitate the timely preparation and delivery of physical
certificates representing the Director Forward Purchase Units (and the Class A
Shares and warrants comprising the Director Forward Purchase Units should the
Purchaser wish to separate the Director Forward Purchase Units into its
components) and enable such certificates to be in such denominations or amounts,
as the case may be, as the Purchaser may reasonably request and registered in
such names as the Purchaser may request. Any such physical certificates shall be
stamped or otherwise imprinted with a legend substantially in the form set forth
in Section 1(b).

(d)    Legend Removal. If the Director Forward Purchase Units (or the Class A
Shares and warrants comprising the Director Forward Purchase Units) are eligible
to be sold without restriction under, and without the Company being in
compliance with the current public information requirements of, Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), then at the
Purchaser’s request, the Company will cause the Company’s transfer agent to
remove the legend set forth in Section 1(b) and Section 1(c). In connection
therewith, if required by the Company’s transfer agent, the Company will
promptly cause an opinion of counsel to be delivered to and maintained with its
transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such Director Forward Purchase Units (or the Class A Shares and
warrants comprising the Director Forward Purchase Units) without any such
legend.

 

-3-



--------------------------------------------------------------------------------

2.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows, as of the date hereof:

(a)    Organization and Power. The Purchaser (if a legal entity and not a
natural person) is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted.

(b)    Authorization. The Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

(c)    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d)    Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents
(if Purchaser is a legal entity and not a natural person), (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser’s ability to consummate the transactions contemplated by this
Agreement.

(e)    Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Director Forward Purchase Units to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any state or federal securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law (other than as set forth herein). By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person, with
respect to any of the Director Forward Purchase Units. For purposes of this
Agreement, “Person” means an individual or natural person, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or any government or any
department or agency thereof.

 

-4-



--------------------------------------------------------------------------------

(f)    Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Director Forward Purchase Units, as well as
the terms of the Company’s proposed IPO, with the Company’s management.

(g)    Restricted Securities. The Purchaser understands that the offer and sale
of the Director Forward Purchase Units to the Purchaser has not been, and will
not be, registered under the Securities Act by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Director Forward Purchase Units are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Director Forward Purchase Units indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Director Forward Purchase Units for resale, except as provided in
the Form of Registration Rights Agreement filed as Exhibit 10.4 to the
Registration Statement (the “Registration Rights”). The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Director
Forward Purchase Units, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy. The Purchaser understands that the offering of
the Director Forward Purchase Units is not and is not intended to be part of the
IPO, and that the Purchaser will not be able to rely on the protection of
Section 11 of the Securities Act.

(h)    No Public Market. The Purchaser understands that no public market now
exists for the Director Forward Purchase Units, and that the Company has made no
assurances that a public market will ever exist for the Director Forward
Purchase Units.

(i)    High Degree of Risk. The Purchaser understands that its agreement to
purchase the Director Forward Purchase Units involves a high degree of risk
which could cause the Purchaser to lose all or part of its investment.

(j)    Accredited Investor. The Purchaser is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(k)    No General Solicitation. Neither the Purchaser, nor, to its knowledge,
any of its officers, directors, employees, agents, stockholders or partners has
either directly or indirectly, including, through a broker or finder (i) engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Director Forward Purchase Units.

(l)    Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

 

-5-



--------------------------------------------------------------------------------

(m)    Adequacy of Financing. The Purchaser has available to it sufficient funds
to satisfy its obligations under this Agreement.

(n)    Affiliation of Certain FINRA Members. Other than as set forth in the
Registration Statement, the Purchaser is neither a person associated nor
affiliated with Citigroup Global Markets Inc., Jefferies LLC, UBS Securities
LLC, CastleOak Securities, L.P., Loop Capital Markets LLC, Samuel A. Ramirez &
Company, Inc., Siebert Williams Shank & Co., Inc., Academy Securities, Inc.,
C.L. King & Associates, Inc. or Roberts and Ryan Investments Inc. or, to its
actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO.

(o)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

(a)    Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

(b)    Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

(i)    3,000,000,000 Class A Shares.

(ii)    20,000,000 Class B Shares.

(iii)    1,000,000 preferred shares.

(c)    Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement and to issue the Director Forward Purchase Units has been
taken or will be taken prior to the closing of the purchase and sale thereof
(each, a “Forward Closing”), including all corporate action required to
authorize the issuance of the related redeemable warrants. All action on the
part of the stockholders, directors and officers of the Company necessary for
the execution and delivery of this Agreement, the performance of all obligations
of the Company under this Agreement to be performed as of a Forward Closing, and
the issuance and delivery of the Director Forward Purchase

 

-6-



--------------------------------------------------------------------------------

Units has been taken or will be taken prior to a Forward Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(d)    Valid Issuance of Securities. The Director Forward Purchase Units, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Director Forward Purchase Units
will be issued in compliance with all applicable federal and state securities
laws.

(e)    Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

(f)    Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default of
any provisions of the Charter, bylaws or other governing documents of the
Company, (ii) of any instrument, judgment, order, writ or decree to which the
Company is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which the Company is a party or by which it is bound, (iv) under any
lease, agreement, contract or purchase order to which the Company is a party or
by which it is bound or (v) of any provision of federal or state statute, rule
or regulation applicable to the Company, in each case (other than clause (i))
which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

(g)    Operations. As of the date hereof, the Company has not conducted, and
prior to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

(h)    No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Director Forward Purchase Units.

 

-7-



--------------------------------------------------------------------------------

(i)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

4.    [Reserved].

5.    Additional Agreements and Acknowledgements of the Purchaser.

(a)    Trust Account.

(i)    The Purchaser hereby acknowledges that it is aware that the Company will
establish the Trust Account for the benefit of its public stockholders upon the
IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees that it
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account, except for redemption and liquidation rights, if any, such
Purchaser may have in respect of any Public Shares, if any, held by it.

(ii)    The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(b)    Voting. The Purchaser hereby agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Purchaser shall vote any Class A Shares owned
by it in favor of any proposed Business Combination.

(c)    No Short Sales. The Purchaser (on behalf of itself and not on behalf of
any entity by which it is employed) hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage

 

-8-



--------------------------------------------------------------------------------

arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), each of such foregoing
instruments that is naked short, and short sales and other short transactions
through non-U.S. broker dealers or foreign regulated brokers.

6.    Listing. The Company will use commercially reasonable efforts to effect
and maintain the listing of the Class A Shares and the Redeemable Warrants on
the New York Stock Exchange (or another national securities exchange).

7.    Forward Closing Conditions.

(a)    The obligation of the Purchaser to purchase the Director Forward Purchase
Units at a Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to such Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

(i)    (A) With respect to a Forward Closing occurring on the date of the
Business Combination Closing, the Business Combination shall be consummated
substantially concurrently with the purchase of the Director Forward Purchase
Units and (B) with respect to a Forward Closing occurring prior to the date of
the Business Combination Closing, Purchaser shall not have delivered to the
Company a revocation of the Committed Purchase Election Notice with respect to
such Forward Purchase;

(ii)    The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Delaware corporation;

(iii)    The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of such Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Company or its
ability to consummate the transactions contemplated by this Agreement;

(iv)    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such Forward Closing; and

(v)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Director Forward Purchase Units.

 

-9-



--------------------------------------------------------------------------------

(b)    The obligation of the Company to sell the Director Forward Purchase Units
at a Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to such Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the Company:

(i)    (A) With respect to a Forward Closing occurring on the date of the
Business Combination Closing, the Business Combination shall be consummated
substantially concurrently with the purchase of the Director Forward Purchase
Units and (B) with respect to a Forward Closing occurring prior to the date of
the Business Combination Closing, Purchaser shall not have delivered to the
Company a revocation of the Committed Purchase Election Notice with respect to
such Forward Purchase;

(ii)    The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of such Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Purchaser or its
ability to consummate the transactions contemplated by this Agreement;

(iii)    The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to such Forward Closing; and

(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Director Forward Purchase Units.

8.    Termination. This Agreement may be terminated at any time:

(a)    by mutual written consent of the Company and the Purchaser;

(b)    automatically:

(i)    if the IPO is not consummated on or prior to September 30, 2020; or

(ii)    if the Business Combination is not consummated within 24 months from the
IPO Closing (or 30 months from the closing of this offering if the Company has
executed a letter of intent, agreement in principle or definitive agreement for
an initial business combination within 24 months from the closing of the IPO but
has not completed the initial business combination within such 24 month period).

In the event of any termination of this Agreement pursuant to this Section 8,
any Director Forward Purchase Price (and interest thereon, if any), if
previously paid, shall be promptly returned to the Purchaser, the Company shall
ensure appropriate instruments are executed to ensure that the any holder of
Class A Share issued in the IPO will have no claim to such funds, and

 

-10-



--------------------------------------------------------------------------------

thereafter this Agreement shall forthwith become null and void and have no
effect, without any liability on the part of the Purchaser or the Company and
their respective directors, officers, employees, partners, managers, members, or
stockholders and all rights and obligations of each of the parties shall cease;
provided, however, that nothing contained in this Section 8 shall relieve either
party from liabilities or damages arising out of any fraud or willful breach by
such party of any of its representations, warranties, covenants or agreements
contained in this Agreement.

9.    General Provisions.

(a)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Pershing Square Tontine Holdings, Ltd.,
787 Eleventh Avenue, 9th Floor, New York, New York 10019, Attention: Steve
Milankov and emailed to milankov@persq.com, with a copy sent to the Company’s
counsel at Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, New
York 10281, Attention: Stephen Fraidin, Esq. and Gregory P. Patti, Jr., Esq.,
and emailed to stephen.fraidin@cwt.com and greg.patti@cwt.com.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b)    No Finder’s Fees. Each of the parties represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or their respective officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c)    Adjustments to Notional Amounts. In the event of any change to the
capital structure of the Company, whether dilutive or otherwise, by way of a
stock dividend or stock split, or any other dividend however described, the
Director Forward Purchase Units and the Director Forward Purchase Price will be
adjusted to account for such changes.

(d)    Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the consummation of the
transactions contemplated by this Agreement or (subject to Section 8 herein) the
termination hereof.

 

-11-



--------------------------------------------------------------------------------

(e)    Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitute the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

(f)    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(g)    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(i)    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

(j)    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

(k)    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

(l)    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

-12-



--------------------------------------------------------------------------------

(m)    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and the Purchaser.

(n)    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(o)    Expenses. Each of the Company and the Purchaser will bear its own costs
and expenses incurred in connection with the performance of this Agreement and
the consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants. The Company shall be responsible for the fees of its transfer
agent, stamp taxes and all The Depository Trust Company fees associated with the
issuance of the Director Forward Purchase Units.

(p)    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(q)    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

-13-



--------------------------------------------------------------------------------

(r)    Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

[Signature Page Follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

MICHAEL OVITZ

By:  

/s/  Michael Ovitz

  Name: Michael Ovitz Address for Notices: [●] COMPANY: PERSHING SQUARE TONTINE
HOLDINGS, LTD. By:  

/s/  William A. Ackman

  Name: William A. Ackman   Title:   Chairman and Chief Executive Officer

[Signature Page to Director Forward Purchase Agreement]